Matter of Brown v Commissioners of the City of New York Bd. of Elections (2020 NY Slip Op 03369)





Matter of Brown v Commissioners of the City of New York Bd. of Elections


2020 NY Slip Op 03369


Decided on June 15, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 15, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
RUTH C. BALKIN
JOSEPH J. MALTESE
FRANCESCA E. CONNOLLY, JJ.


2020-04028
 (Index No. 1730/20)

[*1]In the Matter of Everly D. Brown, appellant,
vCommissioners of the City of New York Board of Elections, et al., respondents.




DECISION & ORDERIn a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating the petitioner as a candidate in a primary election to be held on June 23, 2020, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 29th Assembly District, the petitioner appeals from a final order of the Supreme Court, Queens County (Joseph J. Esposito, J.), dated May 8, 2020. The final order denied the petition and dismissed the proceeding.ORDERED that the final order is affirmed, without costs or disbursements.The petitioner commenced this proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating the petitioner as a candidate in a primary election to be held on June 23, 2020, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 29th Assembly District. We agree with the Supreme Court's determination to deny the petition and dismiss the proceeding. The petitioner failed to serve the petition in accordance with the service provision of the order to show cause that initiated the proceeding (see Election Law § 16-116; Matter of Jean-Louis v Laurent, 172 AD3d 1454, 1455-1456; Matter of Streng v Westchester County Bd. of Elections, 131 AD3d 652, 653; Matter of Hennessey v DiCarlo, 21 AD3d 505, 505-506). Moreover, the proceeding was not timely commenced (see Election Law § 16-102[2]; Matter of Mandell v Board of Elections of the City of N.Y., 164 AD3d 719, 720; Matter of DeStefano v Borkowski, 153 AD3d 817, 818; Matter of Gangemi v Board of Elections in the City of N.Y., 109 AD3d 541, 541-542).The petitioner's remaining contention is not properly before this Court.SCHEINKMAN, P.J., BALKIN, MALTESE and CONNOLLY, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court